Case: 19-40218      Document: 00515146744        Page: 1     Date Filed: 10/04/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 19-40218
                                                                              FILED
                                                                        October 4, 2019
                                 Conference Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

JAIME MORIN-GARCIA,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 1:18-CR-925-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender appointed to represent Jaime Morin-Garcia



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-40218    Document: 00515146744       Page: 2   Date Filed: 10/04/2019


                                   No. 19-40218

has moved to withdraw and has filed a brief per Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Morin-
Garcia has not filed a response.

      We have reviewed counsel’s brief and the relevant portions of the record.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                        2